DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is responsive to the application filed on April 12, 2021 and Preliminary Amendment filed on May 27, 2021, in which claims 1-20 have been canceled, claims 21-40 have been newly added.
Thus, claims 21-40 are pending for examination.
Examiner Notes
3.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
Specification
5.	The specification is objected to for information provided on page 1, paragraph 0001, where the current status of the Cross Reference of Related Applications should be updated. See MPEP 608.01[R-5] and 37 CFR 1.78.
Double Patenting
6.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claims 21, 22, 24, 27-29, 31, 34-36 and 38 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 10, 15, and 16 of U.S. Patent No. 10,977,162 B2.
	The conflicting claims are similar, based on the comparison listed in the following table:

Current Application No. 17/227,812
U.S. Patent No. 10,977,162 B2
21. A system comprising: one or more processors; and one or more machine-readable storage media having instructions stored thereon that, in response to being executed by the one or more processors, cause the system to perform operations

             applying historical data as an input to a first application running in a simulation environment, wherein the historical data includes input data from a second application in a second environment; receiving activity log entries from the first application in the simulation environment; 


        
             identifying a first group of the activity log entries corresponding to an error of the first application; 
    storing an error entry in non-volatile storage media in response to identifying the first group of the activity log entries, the error entry including the first group of the activity log entries and an identification of an action to be taken in response to the error of the first application; and
      causing a monitoring system to feedback a first alert corresponding to the error entry.  

22. The system of claim 21, wherein the 












                                second application is
 a previously released version of the first application.



27. The system of claim 21, 








   wherein the historical data includes raw user data and interactions with live environments.






28. A method comprising: 

          applying historical data as an input to a first application running in a simulation environment, wherein the historical data includes input data from a second application in a second environment; 




    receiving activity log entries from the first application in the simulation environment;
    identifying a first group of the activity log entries corresponding to an error of the first application;
   storing an error entry in non-volatile storage media in response to identifying the first group of the activity log entries, the error entry including the first group of the activity log entries and an identification of an action to be taken in response to the error of the first application; and
    causing a monitoring system to feedback a first alert corresponding to the error entry.  



29. The method of claim 28, wherein 







                                           the second application is a previously released version of the first application.  



34. The method of claim 28, 



                   wherein the historical data includes raw user data and interactions with live environments.






 
35. A non-transitory machine-readable medium having stored thereon machine- readable instructions executable to cause a machine to perform operations comprising:
        applying historical data as an input to a first application running in a simulation environment, wherein the historical 
         receiving activity log entries from the first application in the simulation environment; identifying a first group of the activity log entries corresponding to an error of the first application; 




                     storing an error entry in non-volatile storage media in response to identifying the first group of the activity log entries, the error entry including the first group of the activity log entries and an identification of an action to be taken in response to the error of the first application; and 
                 causing a monitoring system to feedback a first alert corresponding to the error entry.

36. The non-transitory machine-readable medium of claim 35, wherein 










                                                      
the second application is a previously released version of the first application.




38. The non-transitory machine-readable medium of claim 35, further comprising: analyzing the activity log entries, wherein the analyzing includes determining if the log entries indicate an error category and wherein the error category is determined based on a threshold level being met.
16.  A system, comprising: a non-transitory memory;  and one or more hardware processors coupled to the non-transitory memory and configured to read 
instructions from the non-transitory memory to cause the system to perform operations comprising:    
raw user data to a first application in a simulation environment, wherein the historical raw user data includes user input data from a plurality of past user 
interactions conducted by one or more real end users with a second application 
in a live environment, the second application being a previously released version of the first application;  
       identifying an error of the first 
application in a first group of the activity log entries; 
     recording an error entry in response to identifying the error, the error entry including the first group of the activity log entries and an identification of an action to be taken in response to the error of the first application;  and 

    causing a monitoring system to generate a first alert corresponding to the error entry. 
 
16.  A system, comprising: a non-transitory memory;  and one or more hardware processors coupled to the non-transitory memory and configured to read 
instructions from the non-transitory memory to cause the system to perform operations comprising:      generating activity log entries by inputting historical raw user data to a first application in a simulation environment, wherein the historical raw user data includes user input data from a plurality of past user 
interactions conducted by one or more real end users with a second application 
in a live environment, the second application being a previously released version of the first application;  
       … causing a monitoring system to generate a first alert corresponding to the error entry. 

16.  A system, comprising: a non-transitory memory;  and one or more hardware processors coupled to the non-transitory memory and configured to read 
instructions from the non-transitory memory to cause the system to perform operations comprising: generating activity log entries by inputting historical raw user data to a first application in a simulation environment, wherein the historical raw user data includes user input data from a plurality of past user 
interactions conducted by one or more real end users with a second application 
in a live environment,… 
    causing a monitoring system to generate a first alert corresponding to the error entry. 

1.  A method performed by a network server, the method comprising: 
     applying historical raw user data as an input to a first application running in a simulation environment, wherein the historical raw user data includes user input data from a plurality of past user interactions conducted by one or more real end users with a second application in a live environment, the second application being a previously released version of the first application;  
   receiving activity log entries from the first application in the simulation environment; 
      identifying a first group of the activity log entries corresponding to an error of the first application;  
     saving an error entry in non-volatile storage media in response to identifying the first group of the activity log entries, the error entry including the first group of the activity 
log entries and an identification of an action to be taken in response to the error of the first application;  and
   causing a monitoring system to generate a 
first alert corresponding to the error entry. 



 1.  A method performed by a network server, the method comprising: 
     applying historical raw user data as an input to a first application running in a simulation environment, wherein the historical raw user data includes user input data from a plurality of past user interactions conducted by one or more real end users with a second application in a live environment, the second application being a previously released version of the first application;  
  …causing a monitoring system to generate a 
first alert corresponding to the error entry. 
 
1.  A method performed by a network server, the method comprising: 
     applying historical raw user data as an input to a first application running in a simulation environment, wherein the historical raw user data includes user input data from a plurality of past user interactions conducted by one or more real end users with a second application in a live environment, the second application being a previously released version of the first application;  …
   causing a monitoring system to generate a 
first alert corresponding to the error entry. 

 10.  A non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations comprising:            
        simulating a first application, including applying historical raw user data as an input to the first application and 


    generating activity log entries corresponding to actions of the first application, wherein 
the historical raw user data includes user input data from a plurality of past 
user interactions conducted by one or more real end users with a second application in a live environment, the second application being a previously released version of the first application; 
       identifying an error of the first 
application within a first group of the activity log entries;  creating an error entry in a database in response to identifying the error, the error entry including the first group of the activity log entries and an identification of 
an action to be taken in response to the error of the first application;  and 
generating a first alert corresponding to the error entry. 


10.  A non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations comprising:           simulating a first application, including applying historical raw user data as an input to the first application and  generating activity log entries corresponding to actions of the first application, wherein the historical raw user data includes user input data from a plurality of past user interactions conducted by one or more real end users with a second application in a live environment, the second application being a previously released version of the first application; 
      …
generating a first alert corresponding to the error entry. 

15.  The non-transitory machine-readable medium of claim 10, wherein 
identifying the error of the first application comprises determining that the first group of the activity log entries indicates an error category the same as or above a threshold error category. 



Based on the comparison of the above table, indicates that, system claim 16 of the U.S. Patent No.`162, are not patentably distinct from system claims 21, 22 and 27 of the current examined application and as such are unpatentable for anticipated-type double patenting. Similarly, method claim 1 and medium claims  (10  and 15) of the 
It is also to note that the base claims  21, 28, and 35 of the current examined application , although independently claim, recite similar limitation. Furthermore, the system claim 24 and medium claim 31 of the current examined application also recite similar limitation to the medium claim 38 of the current examined application; accordingly, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention conclude that system claim 24 and method claim 31 of the current examined application are not patentably distinct from medium claim 15 of the U.S. Patent No.`162 and as such are unpatentable for obvious-type double patenting. 
Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 21, 23-28, 30-35, and 37-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kirchhofer (US 20130014107 A1, hereinafter Kirchhofer).
As per claims 21, 28, and 35, Kirchhofer discloses a method comprising:
 applying historical data as an input to a first application running in a simulation environment – (e.g., setting up written scripts -historical data- as an input to an application running in a virtualized environment -simulation environment- see at least 0027, 0059-0060), wherein the historical data includes input data from a second application in a second environment – (e.g., receiving n data from a user (user data as an input) to a hotel book application -second application- running in a computing platform -second environment- in real-time – See at least 0010, 0065, and 0075);
 receiving activity log entries from the first application in the simulation environment – (e.g., receiving performance data -activity log entries- via a platform manager of the application in the virtualized environment—see at least 0059, 0060, and 0065);
 identifying a first group of the activity log entries corresponding to an error of the first application – (e.g., detecting an application health metrics -first group- of the performance data corresponding to an issue -error- of the application—see at least 0049, 0059,0060, and 0065);
(e.g., storing response time -error entry- in a storage upon detecting the application health metrics of the performance data—see at least 0049, 0059, 0060, 0065, and 0100), the error entry including the first group of the activity log entries and an identification of an action to be taken in response to the error of the first application -- (e.g., the response time including the application health metrics of the performance data and custom script -identification -of a remediation action provided in response to the issue of the application – see at least 0049, 0054, 0058-0060,  and 0065); and 
causing a monitoring system to feedback a first alert corresponding to the error entry – (e.g., a monitoring component generates a first alert corresponding to the response time—see at least 0049-0050, 0058, and 0062). 
Further regarding to claim 21, Kirchhofer discloses, a system (e.g., computing device – see at least 0034) comprising: one or more processors; and one or more machine-readable storage media having instructions stored thereon that, in response to being executed by the one or more processors, cause the system to perform  method steps as in claim 28. 
Further regarding to claim 35, Kirchhofer discloses, anon-transitory machine-readable medium – see at least 0014 and 0034,  having stored thereon machine- readable instructions executable to cause a machine to perform method steps as in claim 28. 
As per claims 23, 30, and 37, Kirchhofer discloses further comprising: transmitting, a corrective action to the first application in response to the error and action identified --(e.g., providing the alert includes a policy  of the code section and the remediation action to be taken in response to the error – see at least 0058, 0060, 0077, and 0092).  
As per claims 24, 31, and 38, Kirchhofer discloses further comprising: analyzing the activity log entries, wherein the analyzing includes determining if the log entries indicate an error category and wherein the error category is determined based on a threshold level being met – (e.g., the response time further includes a threshold value for a code section -category-- associated with the issue –error-- of the application—see at least 0049, 0054, and 0077).  
As per claims 25, 32, and 39, Kirchhofer discloses wherein the error category can include at least one of a code error, malicious activity, and customer complaint -- (e.g., the response time further includes a threshold value for a code section -category-- associated with the issue –error-- of the application—see at least 0049, 0054, and 0077).  
As per claims 26, 33 and 40, Kirchhofer discloses wherein the simulation environment includes a distributed system – see at least 0011, 0012, 0025, and 0027.  
As per claims 27, and 34, Kirchhofer discloses wherein the historical data includes raw user data and interactions with live environment (e.g., receiving  data from a user (user raw data as an input) to a hotel book application -second application- running in a computing platform  -second environment- in real-time – live environment-- – See at least 0010, 0065, and 0075).  
Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 22, 29, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Kirchhofer in view of Athale et al. (US 2016/0019229 A1, hereinafter Athale).
As per claims 22, 29, and 36, it is to note that Kirchhofer does not explicitly disclose but, Athale, in an analogous art, discloses wherein the second application is a e.g., The existing or predecessor website – previous release version of application -- (i.e., the website the production phase website will eventually take the place of) may be monitored or evaluated by a script in the manner described above (step 212).  The system 100 may compare the results of each evaluation or monitoring to determine whether the production phase website is in a condition that is suitable to replace the existing website (step 214).  More particularly, the system 100 may compare the results of the evaluation of the existing website to those of the production phase website, and if the evaluation results (e.g., the page load time, the number of page load errors, and the like) are within a threshold value of each other (e.g., ten percent), the system 100 may replace the existing website with the production phase website (in steps and/or in its entirety as described herein) (step 216). – see Athale,  at least 0027, 0031, Fig. 2 and associated text)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate testing previous version release website with the current website as taught in Athale into Kirchhofer’s teaching for further optimizing and eliminating error associated with launching the application as taught in Athale (e.g., 0031) .
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571)-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/MARINA LEE/Primary Examiner, Art Unit 2192